—Appeal from an order of the Family Court of Schenectady County (Reilly, Jr., J.), entered March 21, 1991, which denied petitioner’s application, in a proceeding pursuant to Family Court Act article 6, for visitation with petitioner’s children.
Petitioner brought this proceeding seeking visitation with her three children prior to her incarceration. Family Court denied this request following a hearing. Given that the petition only seeks visitation for that one specific time and petitioner has since begun her prison sentence, the appeal must be dismissed as moot.
Weiss, P. J., Mikoll, Yesawich Jr., Mahoney and Casey, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.